Quarterly Review – June 30, 2010 FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 www.fmifunds.com FMI Common Stock Fund, Inc. Investment Objective Seeks long-term capital appreciation by investing in small-to mid-capitalization value stocks. Manager - The FMI Common Stock Fund, Inc. (the "Fund") is managed by Fiduciary Management, Inc. ("FMI") of Milwaukee, Wisconsin.FMI, founded in 1980, manages approximately $8.2 billion for registered investment advisors, domestic and international institutions, and mutual funds.FMI is 100% employee owned. Investment Professionals– All investment ideas are generated by the research team and managed by FMI’s Portfolio Management Committee. Strategy– The Fund buys good businesses at value prices, emphasizing small-to mid-capitalization companies.Some of the characteristics of good businesses may include high recurring revenue and attractive returns-on-invested capital.We seek companies with above average growth or improving profitability prospects.A strong orientation to low absolute or relative valuation is key to execution of the investment strategy, with most major industry groups represented.The Fund will generally hold 40-50 stocks. Fund Information Inception Date 12/18/81 Net Assets $869.8 million Net Asset Value Expense Ratio 1.24% Ticker FMIMX Top Ten Holdings Arthur J. Gallagher & Co. 3.6% Patterson Cos. Inc. 3.5% W.R. Berkley Corp. 3.5% Arrow Electronics 3.3% Protective Life Corp. 3.1% Beckman Coulter Inc. 2.9% Jack Henry & Associates Inc. 2.8% SM Energy Co. 2.8% Affiliated Managers Group Inc. 2.7% Family Dollar Stores Inc. 2.7% Portfolio Valuations P/E ratio (trailing one year) 16.8x P/E ratio (forward 4 quarters) 14.4x P/S ratio 1.6x P/B ratio 2.2x EV/EBITDA ratio 6.6x Number of holdings 47 Top Ten Sectors Performance Q2 2010 One Year Three Years Five Years Ten Years Since Inception Fund -8.25% 21.16% -2.26% 5.80% 9.44% 11.78% Russell 2000 Index1 -9.92% 21.48% -8.60% 0.37% 3.00% 9.51% Note:Returns for periods longer than one year are annualized.Inception of the Fund was 12/18/81.Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary- Volatility and worry returned to the market in the second quarter. The portfolio declined 8.25% compared to a loss of 9.92% versus the Russell 2000 Index in the June quarter.Process Industries, Consumer Services and Finance all helped relative performance, while Commercial Services, Electronic Technology and Health Services detracted.Arrow Electronics and St. Joe Co. were two of the biggest decliners, while SM Energy and Kirby Corp. registered nice gains.Approximately 70% of the Russell 2000 stocks lost ground in the quarter. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance since the above time period may be higher or lower than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1- 800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sendingmoney. The prospectus contains this and more information. Please read the prospectus carefully before investing. 1 The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which comprises the 3,000 largest U.S. companies based on total market capitalization.
